Citation Nr: 1042986	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative changes of the lumbosacral spine.  

3.  Entitlement to an initial rating in excess of 20 percent for 
Achilles tendonitis with plantar fasciitis of the right foot.  

4.  Entitlement to an effective date prior to September 11, 2007, 
for the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified at a Board hearing.  A 
written transcript of this hearing has been associated with the 
claims file.  

The issues of entitlement to an increased initial rating for 
degenerative changes of the lumbosacral spine, and for an earlier 
effective date for the award of a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD results in increased anger, irritability, 
hypervigilance, and occasional flashbacks, but no cognitive 
impairment, delusions, hallucinations, or memory impairment.  

2.  The Veteran's plantar fasciitis and Achilles tendonitis of 
the right foot is characterized by tenderness of the heel and 
right forefoot, heel spurs, and inflammation of the nerves of the 
forefoot, and results in severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 30 
percent and no higher for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 
4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for entitlement to an initial rating of 30 
percent and no higher for plantar fasciitis and Achilles 
tendonitis of the right foot have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, 
Diagnostic Code 5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In March and December 2003, 
February and June 2004, and January and June 2008 letters, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the June 2008 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

Furthermore, as the claims for increased initial ratings are 
downstream issues from that of service connection, he bears the 
burden of demonstrating prejudice resulting from defective VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding 
that "where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the November 2005 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in February 2008.  The Board notes that 
the VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and are adequate 
for purposes of this appeal.  In August 2010, the Veteran was 
afforded the opportunity to testify at a Board hearing.  The 
Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Initial rating-PTSD

The Veteran seeks an initial rating in excess of 10 percent for 
PTSD.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, however, the assignment of 
initial ratings is under consideration, the level of disability 
in all periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the 
General Rating Formula for Mental Disorders, which provides a 10 
percent rating for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.  

A 50 percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

A VA examination was afforded the Veteran in December 2004, and 
his medical history was reviewed.  During military service, he 
lost his left leg below the knee after stepping on a land mine 
during combat.  Extensive combat exposure was reported.  He was 
noted to have worked as a business executive following military 
service, making a comfortable living.  He did contend, however, 
that he would have advanced further in his career but for his 
temper issues resulting from his PTSD.  He denied any past 
psychiatric treatment.  A history of mild to moderate alcohol 
abuse was noted, but this did not adversely affect the Veteran.  
He stated he had recently reduced his alcohol consumption.  He 
was married and described a good relationship with his wife, but 
did report some irritability, anger, increased startle response, 
hypervigilance, and occasional explosive episodes.  Flashbacks 
occurring twice monthly were also reported, as were depressive 
episodes and occasional crying spells.  On objective examination, 
the Veteran was neat and well-groomed.  He was cooperative with 
the examiner and alert and fully-oriented.  His intelligence was 
above average, without evidence of hallucinations, delusions, 
tangential thoughts, or similar cognitive impairment.  Judgment 
and insight were excellent.  He reported four to six hours of 
sleep per night, without nightmares, and he denied intrusive 
thoughts.  A diagnosis of PTSD, with depressive features, was 
confirmed.  A Global Assessment of Functioning (GAF) score of 80 
was assigned.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF 
score of 71 to 80 indicates that, if symptoms are present at all, 
they are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) 
(4th Ed.).  The Veteran was competent to manage his finances.  

A second VA psychiatric examination was afforded the Veteran in 
July 2007.  Since his 2004 examination, the Veteran had been 
receiving VA outpatient treatment and medication for his 
psychiatric symptoms, but denied any psychiatric hospitalization.  
Currently, his chief complaints involved anger management issues 
and irritability.  The Veteran was otherwise "extremely high 
[functioning]" with mild symptoms, according to the examiner.  
The Veteran denied any legal difficulties, and was retired from 
full-time work, although he did occasional consulting work.  The 
Veteran was married, with four grown children and two 
grandchildren.  His family was described as close.  Frequent 
alcohol use was reported, although no adverse consequences of 
this behavior were noted.  Temper control was noted to be an 
issue, but the Veteran did not have any history of violence.  No 
suicide attempts were noted.  He also reported some 
hypervigilance and a heightened startle response.  On objective 
evaluation, the Veteran was alert and fully-oriented, with no 
impairment of his thought processes or communication skills.  He 
denied hallucinations, delusions, suicidal or homicidal thoughts 
or plans, obsessive behaviors, loss of impulse control, panic 
attacks, or anxiety.  His sleep was within normal limits, with 
the aid of medication.  Overall, the Veteran's symptoms were 
described by the examiner as mild, and a GAF score of 75 was 
assigned.  The Veteran was found competent to manage his personal 
finances, and able to perform all activities of daily living.  

Most recently, the Veteran was afforded a VA psychiatric 
examination in February 2008.  He again denied any psychiatric 
hospitalization, and stated he was no longer taking medication 
for his PTSD.  His complaints included irritability, anger 
management issues, hypervigilance, and an increased startle 
response.  Some insomnia was also reported.  He reported he got 
along fine with his wife and extended, and had many friends and 
social activities.  On objective examination, the Veteran was 
adequately dressed and groomed.  He was alert and fully-oriented, 
without evidence of delusions, hallucinations, or cognitive 
impairment.  His memory was good and his intelligence was above 
average.  The examiner did not find the Veteran to be a danger to 
himself or others.  His impairment was described as mild overall, 
and a GAF score of 75 was assigned.  He was competent to manage 
his personal finances and perform all tasks of daily living.  

In subsequent statements and on the occasion of his August 2010 
Board hearing, the Veteran stated he has had difficulty 
controlling his anger, and this has created problems in his 
relationship with his family and friends.  He stated his 
contention that a 30 percent initial rating was warranted for his 
PTSD.  

After considering the totality of the record, the Board finds the 
evidence to be in relative equipoise with regard to entitlement 
to an initial rating of 30 percent.  The Veteran has report a 
depressed mood, intrusive thoughts, and anger control issues.  He 
also reported occasional crying spells regarding his combat 
experiences during Vietnam, and those soldiers that did not 
survive.  He also stated helicopters and other aircraft triggered 
intrusive memories and flashbacks to his combat experiences in 
Vietnam.  Although he had a successful career, he thought he 
could have advanced farther if not for his temper control issues.  
Upon review of all pertinent evidence, the Board finds a 30 
percent initial rating is warranted, in light of 38 C.F.R. §§ 4.3 
and 4.7.  Additionally, as the Veteran has displayed a similar 
level of impairment during the pendency of this appeal, a 30 
percent disability rating is warranted since the effective date 
of the grant of service connection for PTSD.  See Fenderson, 12 
Vet. App. at 119.  

The Board also finds, however, that the preponderance of the 
evidence is against a disability rating in excess of 30 percent.  
The evidence of record, including the December 2004, July 2007, 
and February 2008 VA examination reports, does not indicate a 
higher rating of 50 percent is warranted at any time during the 
pendency of this appeal.  The Veteran's PTSD symptoms have been 
described as mild by various clinical examiners, and he is noted 
to have close relationships with his wife and family.  He also 
has many friends, and a variety of outside interests.  VA 
examination reports and treatment records indicate he had been 
fully alert and oriented at all times of record, and he had been 
employed for many years until his recent retirement.  He has not 
displayed cognitive impairment, delusions or hallucinations, 
impaired judgment or insight, or impairment of his communicative 
skills.  His GAF scores have ranged between 75-80, indicative of 
transient symptoms and no more than slight impairment.  Thus, the 
Board concludes an initial rating in excess of 30 percent is not 
warranted.  Additionally, as the Veteran has not displayed a 
level of impairment in excess of 30 percent during the pendency 
of this appeal, a staged rating is not warranted at the present 
time.  Id.  Entitlement to an extraschedular rating is discussed 
below.  

In conclusion, the evidence of record warrants an initial rating 
of 30 percent and no higher for the Veteran's PTSD.  As a 
preponderance of the evidence is against an initial rating in 
excess of 30 percent, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Initial rating-Right foot

The Veteran seeks an initial rating in excess of 20 percent for 
Achilles tendonitis with plantar fasciitis of the right foot, 
secondary to his service-connected amputation of the left leg.  
The general criteria for the evaluation of service-connected 
disabilities have already been noted above.  

This disability is currently rated under Diagnostic Code 5284-
5274.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In 
the present case, Diagnostic Code 5284 governs general foot 
disabilities, and awards a 20 percent rating for moderately 
severe impairment, and a maximum 30 percent schedular rating for 
severe impairment.  Diagnostic Code 5274 governs astragalectomy 
of the ankle, and offers a single schedular rating of 20 percent.  

In an April 2003 statement, the Veteran stated that following his 
loss of his left leg during military service, he remained active 
both in his social life and while on the job.  He gradually began 
experiencing increased pain of his right lower extremity, 
especially of the heel and foot, due to overcompensation 
resulting from his left leg injury.  In subsequent statements and 
on the occasion of his August 2010 personal hearing before the 
Board, the Veteran stated his right foot pain significantly 
limited his mobility and ability to perform everyday tasks.  
Orthopedic assistance devices such as splints and shoe inserts 
have been of limited effectiveness in decreasing his pain and 
functional loss.  

A VA medical examination was afforded the Veteran in December 
2004.  The Veteran reported overuse of his right foot secondary 
to his left leg traumatic amputation below the knee.  His pain 
was in the plantar aspect of the right heel, and was described as 
constant.  Pain was also present in his right ankle, and 
increased with use.  He used an orthotic device in his shoe, but 
was able to walk without an assistance device.  On physical 
examination, the Veteran had definite tenderness of the plantar 
aspect of the right heel.  The right foot was without evidence of 
edema, tenderness, or instability.  He was also without swelling, 
effusion, or crepitus of the right foot.  Range of motion testing 
of the right ankle indicated flexion to 10 degrees and plantar 
flexion to 70 degrees.  X-rays of the right foot and ankle 
confirmed spurring at the calcaneal insertion of the plantar 
fascia, at the Achilles tendon insertion, and at the dorsum neck 
of the talus.  Achilles tendonitis and plantar fasciitis of the 
right foot were confirmed.  

A second VA medical examination of the right foot was afforded 
the Veteran in July 2007.  He reported pain of the right foot, 
especially along the Achilles tendon and heel and extending into 
the mid-foot.  He used medication for his pain, and reported that 
past treatments, including physical therapy, night splints, 
orthotic shoe inserts, and cortisone injections provided only 
limited or partial relief.  His pain ranged from 7/10 in the heel 
and ankle region to 10/10 in the toes.  On objective examination 
he had an antalgic gait, favoring his right leg, and reported 
using a cane on occasion.  Tenderness was present at the second 
and third toes, the medial aspect of the heel, the medial arch 
region, and with compression of the metatarsal heads.  No 
abnormal callus formation or hallux valgus bunion deformity was 
noted.  A mild flat foot deformity was evident.  The heel cord 
was midline.  Range of motion testing of the right ankle 
indicated dorsiflexion to 15 degrees and plantar flexion to 35 
degrees.  No additional limitation of motion resulted from such 
factors as pain, pain on use, weakness, fatigue, or lack of 
endurance.  Plantar fasciitis, heel spurs, and Achilles 
tendonitis were confirmed.  

Most recently, the Veteran was afforded a VA orthopedic 
examination in February 2008.  He reported constant pain and 
tenderness of the right foot, involving the forefoot, the heel, 
and the Achilles tendon.  He described his forefoot pain to be 
the most severe, and stated it worsened with use.  He used a cane 
to aid his mobility.  Physical evaluation of the Veteran's right 
foot indicated tenderness in the plantar and posterior aspect of 
the heel.  Tenderness was also present at the third metatarsal 
head, and in the gap between the third and fourth metatarsal 
heads.  Slight swelling was evident in the forefoot, but he was 
without soft tissue edema, muscle weakness, or joint instability.  
X-rays of the right foot revealed heel spurring, but no 
abnormality of the forefoot.  Plantar fasciitis and Achilles 
tendonitis were confirmed.  The examiner also diagnosed Morton's 
neuroma of the forefoot, resulting in symptomatic inflammation 
and enlargement of the nerve of the forefoot.  This disability 
was described as "quite symptomatic."  

VA outpatient treatment records indicate that although the 
Veteran reported being fairly active, he had noticed a gradual 
increase of right lower extremity pain, especially involving his 
right heel.  Plantar fasciitis of the right foot was noted as 
early as November 2001.  Since that time, the Veteran has 
consistently reported increased right foot pain, especially of 
the heel, but involving the entire right foot.  A February 2008 
X-ray of the right foot confirmed mild degenerative changes and 
an old fracture deformity of the fifth proximal phalanx.  
Osteoarthrosis and osteophytes were also present along the distal 
tibia and dorsal aspect of the talar neck.  Recently, he has 
reported experiencing a reduction in his physical activities 
secondary to his right foot pain; for example, he no longer can 
golf or ski.  

After considering the totality of the record, the Board finds the 
evidence to be in relative equipoise regarding entitlement an 
initial disability rating in excess of 20 percent for his plantar 
fasciitis and Achilles tendonitis of the right foot.  The Board 
observes that the Veteran has begun using a cane during the 
pendency of this appeal, and has had little to no relief from 
orthotic inserts, splints, cortisone injections, and other 
treatment options.  Tenderness of the right forefoot and heel 
have been confirmed on objective examination, and Morton's 
neuroma of the right foot was also diagnosed in the right 
forefoot.  Heel spurs have also been confirmed on X-ray.  
According to the Veteran's own reports, his right foot pain has 
limited his mobility and prevented him from partaking in physical 
activities he used to enjoy, such as golfing and skiing.  The 
Board takes notice of the fact that the Veteran has a below the 
knee amputation of the left leg, resulting from a combat injury 
during military service in Vietnam; thus, his right leg has been 
subject to overuse over time, according to the evidence of 
record.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board 
concludes a finding of severe impairment of the right foot 
resulting from his service-connected disabilities is warranted, 
and a 30 percent initial rating under Diagnostic Code 5284 for 
this disability is granted.  Additionally, as the Veteran has 
displayed a similar level of impairment during the pendency of 
this appeal, a 30 percent disability rating is warranted since 
the effective date of the grant of service connection for plantar 
fasciitis and Achilles tendonitis of the right foot.  See 
Fenderson, 12 Vet. App. at 119.  

The Board also finds, however, that the preponderance of the 
evidence is against a disability rating in excess of 30 percent.  
The evidence of record, including the December 2004, July 2007, 
and February 2008 VA examination reports, does not indicate a 
higher rating is warranted at any time during the pendency of 
this appeal.  As noted above, Diagnostic Code 5284 does not 
provide a schedular disability rating in excess of 30 percent, 
and evaluation under other criteria for foot disabilities 
likewise would not result in an increased rating.  Furthermore, 
review of the record does not indicate referral for 
extraschedular evaluation under 38 C.F.R. § 3.321 is warranted.  
The Veteran is noted to be able to walk with the use of a cane, 
and does not require use of a wheelchair.  He is also able to 
drive his own car, and is able to perform most tasks of daily 
living.  Thus, the Board concludes an initial rating in excess of 
30 percent is not warranted.  Additionally, as the Veteran has 
not displayed a level of impairment in excess of 30 percent 
during the pendency of this appeal, a staged rating is not 
warranted at the present time.  Id.  Entitlement to an 
extraschedular rating under 38 C.F.R. § 4.16 is discussed below.  

In conclusion, the evidence of record warrants an initial rating 
of 30 percent and no higher for the Veteran's plantar fasciitis 
and Achilles tendonitis of the right foot.  As a preponderance of 
the evidence is against an initial rating in excess of 30 
percent, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran has already been awarded a TDIU 
effective September 11, 2007.  Prior to that date, the symptoms 
described by the Veteran fit appropriately within the criteria 
found in the relevant Diagnostic Codes for the disabilities at 
issue.  The Board observes that the Veteran is retired, and has 
not required hospitalization for his service-connected 
disabilities during the pendency of this appeal.  Additionally, 
no examiner has stated the Veteran's service-connected 
disabilities alone are the cause of any marked interference with 
employment.  While he stated his service-connected disabilities 
interfered with his business travel when he was employed, he has 
not demonstrated that these disabilities preclude all forms of 
employment.  In short, the rating criteria contemplate not only 
his symptoms but the severity of his disabilities.  The Board 
does not find that the schedular criteria have been inadequate 
for rating the manifestations of the service-connected 
disabilities at issue.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  


ORDER

Entitlement to an initial rating of 30 percent for PTSD is 
granted, subject to the statutes and regulations applicable to 
the payment of monetary benefits.  

Entitlement to an initial rating of 30 percent for plantar 
fasciitis and Achilles tendonitis of the right foot is granted, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.  


REMAND

The Veteran also seeks an initial rating in excess of 20 percent 
for his degenerative changes of the lumbosacral spine.  Service 
connection for this disability was granted effective February 19, 
2003, upon receipt of his claim that same date.  During the 
course of this appeal, the diagnostic criteria for the evaluation 
of spinal disabilities were modified.  Effective September 26, 
2003, VA revised the criteria for the evaluation of diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  
When a law or regulation changes while an appeal is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) (West 
2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  

Review of the record indicates that while the prior rating 
criteria for spinal disabilities are applicable to the pending 
appeal, the Veteran has not been afforded either consideration of 
the prior criteria, or notice thereof.  As the RO has not yet 
considered this issue under all applicable rating criteria, a 
remand for such consideration is required prior to any final 
Board adjudication of the same.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Next, the Veteran seeks an earlier effective date for the award 
of a TDIU.  A TDIU, effective September 11, 2007, was initially 
assigned within an April 2008 rating decision, and the Veteran 
was informed that same month.  In a subsequent May 2008 pre-
certification review from the Veteran's representative, the issue 
of entitlement to an earlier effective date for the award of a 
TDIU was listed as an issue on appeal.  Additionally, in a June 
2008 statement, the Veteran expressed dissatisfaction with the 
effective date assigned, stating that he had previously filed for 
this benefit in 2002.  The Board thus finds a timely notice of 
disagreement has been filed regarding this issue, and remand 
becomes necessary to have the agency of original jurisdiction 
issue the requisite statement of the case on this issue pursuant 
to 38 C.F.R. § 20.200, and to provide the Veteran an opportunity 
to perfect an appeal of the issue thereafter by filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative notice of the rating criteria 
for spinal disabilities in effective in 
February 2003, when his service connection 
claim was received.  Thereafter, after 
undertaking any additional development deemed 
appropriate, and giving the appellant full 
opportunity to supplement the record, 
readjudicate the issue of entitlement to an 
increased initial rating for degenerative 
changes of the lumbosacral spine under both 
the old and new rating criteria for spinal 
disabilities.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.

2.  Issue the Veteran and his representative 
a statement of the case on the issue of 
entitlement to an effective date prior to 
September 11, 2007, for the award of a TDIU.  
The Veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the Veteran wishes to 
complete an appeal of this issue.  If an 
appeal is perfected, then this issue should 
be returned to the Board for further 
appellate consideration, as appropriate.

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


